                                                                                     F~LED
                                                                                    JUN 26 Z019
                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             - NORTHERN DIVISION

                                    NO.   1. :t q-W-\i . . IF L
                                    N0.1.: lq-Ul-11-Z FL.
     UNITED STATES OF AMERICA                    )
                                                 )
                       v.                        )   CRIMINAL INFORMATION
                                                 )   Fed. R. Crim. P. 7
     CAPT. NEILL'S SEAFOOD, INC.             "   )
     PHILLIP R. CARAWAN                          )
                                                 )

          THE UNITED STATES ATTORNEY CHARGES:

                                          COUNT ONE

           1.     The Lacey Act Amendments of 1981, Title 16, United States Code,

    Sections 3371 et seq. (the "Lacey Act"), make it unlawful for a person to knowingly

    make or submit any false record, account, or label for, or any false.identification of,

    any fish or wildlife that has been or is, intended to be imported, transported,

    purchased, or received from any foreign country, or transported in interstate or

    foreign commerce. 16 U.S.C. §§ 3372(d), 3373(d)(3). ·

          2.      The Food, Drug and Cosmetics Act ("FDCA"), Title 21, United States

    Code, Section 331(a), prohibits the introduction or delivery for introduction into

    interstate commerce of any food that is misbranded. 21 U.S.C. § 331(a). The FDCA

    prohibits the receipt in interstate commerce of any food that is adulterated or

    misbranded, and the delivery or proffered delivery thereof for pay or otherwise. 21

    l!.S.C. § 331(c). A food shall be deemed to be "misbranded" if its labeling is false or
/
    misleading in any particular way. 21 U.S.C. § 343(a)(l). ·




                Case 2:19-cr-00012-FL Document 1 Filed 06/26/19 Page 1 of 5
      3.     The Tariff Act, Title 19, United States Code, Section 1304(a) requires

every article of foreign origin (or its container, as provided in subsection (b)) imported

into the United States to be marked in a conspicuous place, as legibly, indelibly, and

permanently as the nature of the article (or container) will permit, in such manner

as to indicate to an ultimate purchaser in the United States the English name of the

country of origin of the article. 19 U.S.C . § 1304(a) and 19 C.F.R. § 134.

      4.     The Atlantic Blue Crab is so named because of its sapphire-tinted claws.

Prized by humans for their sweet, tender meat, these wide-ranging, ten-legged

crustaceans are among the most heavily harvested creatures on the planet. Their

scientific name, Callinectes sapidus sapidus, means "savory beautiful swimmer."

Blue crabs are found in brackish coastal lagoons and estuaries from Nova Scotia,

through the Gulf of Mexico, and as far south as Uruguay. In the United States, the

blue crab fishery is seasonal. They are available for harvest during warm-water

months, typically March through November.

      5.     CAPT.     NEILVS     SEAFOOD,       INC.    ("CAPT.    NEILL'S"     or   "the

COMPANY"), was a North Carolina corporation in the business of purchasing,

processing, packaging, transporting, and selling, seafood and seafood products,

including crab meat from domestically harvested Atlantic blue crab (Callinectes

sapidus sapidus) ("domestic blue crab"), and products made from Atlantic blue crab .

The COMPANY marketed itself as a "North Carolina based company producing fresh

domestic crabmeat for almost 30 years."




                                            2

           Case 2:19-cr-00012-FL Document 1 Filed 06/26/19 Page 2 of 5
      6.      As part of its business, CAPT. NEILL'S purchased live domestic blue

crab . CAPT NEILL'S employed workers to steam, pick, and process the meat from

the domestic blue crab. The picked crab meat was then sorted and packed as "jumbo

lump," "lump," "backfin,'' or "special," depending on the size. If supply of picked crab

meat exceeded customer demand, CAPT. NEILL'S froze and stored picked crab meat

at an off-site facility, and sold that crab meat when customer demand exceeded the

supply of domestic blue crab available to CAPT. NEILL'S.

      7.      As part of its business, CAPT. NEILL's also purchased crab meat from

species other 't han blue crab, including crab indigenous to , and exported from, South

America (Callinectes sapidus acutidens) and Asia (Portunus pelagicus).

      8.      As part of its business, CAPT. NEILL'S sold crab meat to wholesale

member stores, grocery store chains, and retail establishments.

      9.      PHILLIP R. CARAWAN ("CARAWAN") was the owner and operator of

CAPT. NEILL'S, and acted as the President and Chief Executive Officer of the

corporation. CARAWAN was responsible for overseeing the daily operations of the

COMPANY. CARAWAN managed and directed employees of the COMPANY with

respect to the processing, packaging, and labeling of crab meat.

      10.     For periods of time, beginning on an unknown date, but at least as early

as January 1, 2012, and continuing through June 16, 2015, CAPT. NEILL'S was

unable to satisfy customer demand for domestically harvested blue crab; nor did

CAPT. NEILL'S have frozen domestically harvested blue crab to satisfy customer

demand. CARAWAN caused CAPT. NEILL'S to purchase foreign crab meat from



                                           3

            Case 2:19-cr-00012-FL Document 1 Filed 06/26/19 Page 3 of 5
South America and Asia. CARAWAN then directed CAPT. NEILL'S employees to

repack foreign crab meat into containers labeled "Product of USA," which CAPT.

NEILL'S then sold to customers as jumbo dome stically harvested blue crab.

CARAWAN knew that the crab meat CAPT. NEILL'S sold during that time period

was labeled and represented as domestically harvested crab meat when, in truth and

in fact, it was or contained foreign crab meat. CARAWAN and CAPT. NEILL'S did

not inform their customers of the meat's true origin.

      7.      On or about the times stated below, and in the amounts stated below, at

the direction of CARAWAN, CAPT. NEILL'S purchased and repackaged foreign

jumbo crab meat from South America and Asia. The foreign jumbo crab meat was

repacked into containers labeled "Product of USA," which CAPT. NEILL'S then sold.

The relevant sales are set forth below:

             Dates                   Lbs. of Foreign    Average           Total
                                       Jumbo Crab       Wholesale
                                     Meat Purchased      Price
                                      and Repacked
Jan. 1, 2012 -   Dec.   31,   2012        22,896          $21.00       $480,816.00
Jan. 1, 2013 -   Dec.   31,   2013        51,278          $22.00      $1,128,116.00
Jan. 1, 2014 -   Dec.   31,   2014        62,843          $23.00      $1,445,389.00
Jan. 1, 2015 -   Dec.   31,   2015        42,855          $24.00      $1,028,520.00
Total Sales                                                           $4, 082, 841. 00


      11.     During the relevant timeframe, the retail market value of the

mislabeled jumbo crab meat was $4,082,841.




                                            4

            Case 2:19-cr-00012-FL Document 1 Filed 06/26/19 Page 4 of 5
                               OFFENSE CONDUCT

      Beginning in or about January 1, 2012, and continuing up through and

including December 31, 2015, in the Eastern District of North Carolina and

elsewhere, CAPT. NEILL'S SEAFOOD, INC. , acting through its employees and

agents, and PHILLIP R. CARAWAN, did knowingly make and submit, and cause to

be made and submitted, a false record, account, label for, and false identification of

fish and wildlife, namely crab meat, with a market value greater than $350, that had

been imported, transported, purchased, and received from a foreign country, in that

CARAWAN directed CAPT. NEILL'S employees to repackage and falsely label

approximately 200,536 pounds of imported crab meat as product of the United States,

such crab meat being intended for sale and transportation in interstate commerce to

the Commonwealth of Virginia, and did aid and abet other persons in so doing.

      All in violation of Title 16, United States Code, Sections 3372(d) and

3373(d)(3)(A), and Title 18, United States Code, Section 2.



G. NORMAN ACKER, III
Attorney for the United States
Acting Under Authority Conferred
by 28 U.S.C. § 515




                                           , BY: GARY N. DON
                                             Trial Attorney
                                             Environmental Crimes Section
                                             U.S. Department of Justice




                                          5

          Case 2:19-cr-00012-FL Document 1 Filed 06/26/19 Page 5 of 5
